DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4-5,7-8,11-15,17-18,38,40,42-45,48 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitation "the information" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “receiving measured heart activity information from an individual, a plurality of individuals, or both, the heart activity information comprising” and suggests amending. 
Claim 1 recites the limitation "the information" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which set of information is being 
Claim 15 recites the limitation "the information" in line25.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which set of information is being referred to; the heart activity information, RR interval information, or the quiescent segments.  Examiner will interpret as “the heart activity information” and suggests amending. 
Claim 40 recites the limitation "the biological subject" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “a biological subject” and suggests amending.
Claims 4, 11, 12, 14-15 and 17-18 are rejected by virtue of their dependency on claim 1. 
Claim 5 is rejected by virtue of its dependency on claim 4. 
Claim 7 is rejected by virtue of its dependency on claim 8. 
Claim 8 is rejected by virtue of its dependency on claim 7. 
Claim 13 is rejected by virtue of its dependency on claim 12. 
Claims 42-43, 45, 48, and 50 are rejected by virtue of their dependency on claim 40. 
Claim 44 is rejected by virtue of its dependency on claim 43.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 4-5, 7-8, 11-12, 14-15, 18, 38, 40, 42-43, 45, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0330089 Webb, hereinafter “Webb”, in view of US 2014/0121543 CHAN et al., hereinafter “Chan”. 
Regarding claim 1, Webb discloses a method (Para 3) for using a classifier (Para 3 and 8), the method comprising: receiving measured heart activity (Para 21) from an individual (Figure 1, element 103), the heart activity information (Para 21) comprising RR interval information (Para 19 and 21; device measures inter-heartbeat interval); determining features (Para 3 and 5) from the information (Para 21); comparing the features (Para 7) to the classifier (Para 8 and 9); and determining a posttraumatic stress disorder (PTSD) status (Para 8 and 9) of the individual (Figure 1, element 103) based on the comparison (Para 7) of the features (Para 7) to the classifier (Para 8 and 9).
Webb does not disclose one or more quiescent segments.
However, Chan teaches one or more quiescent segments (Figure 4, element 404; Paras 36-41). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specifically mentioned the quiescent segments as taught by Chan, in the invention of Webb, in order to derive information during a resting time period that can be during no activity or sleep periods (Chan; Para 36).
Regarding claim 4, Webb discloses the classifier (Para 3 and 8) is trained using RR interval information (Para 19 and 21; device measures inter-heartbeat interval) from the individual, a plurality of test individuals, or both (Para 28; trained using collected data, in which the RR interval is amongst).
Regarding claim 5, Webb discloses the classifier (Para 3 and 8) is trained (Para 28) using RR interval information (Para 28; trained using collected data, in which the RR interval is amongst).
	Webb does not disclose the classifier is trained using quiescent segments.
	However, Chan teaches the classifier is trained (Para 35) using quiescent segments (Figure 4, element 404; Paras 36-41; training data is all the data collected, in which quiescent segments are amongst). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specifically mentioned the quiescent segments are used in training as taught by Chan, in the invention of Webb, in order to derive information during a resting time period that can be during no activity or sleep periods (Chan; Para 36). 
Regarding claim 7, Webb discloses measured heart activity (Para 21) is received from a plurality of test individuals (Para 28, trained using collected data, in which heart activity is amongst).
	Webb does not disclose the quiescent segments are non- overlapping time periods of lowest median HR.
	However, Chan teaches the quiescent segments (Para 36) are non-overlapping time periods (Para 36, they are within a predetermined time period, quiescent segments are part of the RR intervals, which do not overlap) of lowest median HR (Para 13 and 14).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have mentioned that quiescent segments are non-overlapping and of low median HR as taught by Chan, in the invention of Webb, in order to take in the low frequency HRV and normalize it to determine a sway from threshold (Chan; Para 4, 13-14, and 36).
Regarding claim 8, Webb discloses the classifier (Para 3 and 8) is trained (Para 28) using features (Para 5) for each test individual (Para 28).
Webb does not disclose using features determined from a median quiescent segment.
However, Chan discloses using features (Para 36) determined from a median quiescent segment (Para 36). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used features determined from a median quiescent segment as taught by Chan, in the invention of Webb, in order to take in the low frequency HRV and normalize it to determine a sway from threshold (Chan; Para 4, 13-14, and 36). 
Regarding claim 11, Webb discloses the features (Para 7) include one or more of deceleration capacity (DC), low frequency (LF) power, very low frequency (VLF) power, and standard deviation (Para 5; reference teaches standard deviation; examiner takes the position that this reads on the limitation ‘one or more’) of all normal RR intervals (SDNN) (Para 19 and 21), individually or in combination (Para 3).
Regarding claim 12, Webb discloses the features include one or more of acceleration capacity (AC), deceleration capacity (DC), total power, and standard deviation (Para 5; reference teaches standard deviation; examiner takes the position that this reads on the limitation ‘one or more’) of all normal RR intervals (SDNN) (Para 19 and 21), individually or in combination (Para 3).
Regarding claim 14, Webb discloses the features include at least one of a mode, a median, a standard deviation, an interquartile range, a skewness, or a kurtosis (Para 5; reference teaches standard deviation; examiner takes the position that this reads on the limitation ‘at least one of’) of RR intervals (Para 19 and 21).
Regarding claim 15, Webb discloses all the limitation of claim 1.
	Webb does not disclose selecting at least one quiescent segment from the heart activity information.
	However, Chan teaches selecting at least one quiescent segment from the heart activity information (Para 36, teaches selecting the resting heart rate to compute a new stress feature).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have selected a quiescent segment from the heart activity information as taught by Chan, in the invention of Webb, in order to derive information during a resting time period that can be during no activity or sleep periods and compute a stress feature (Chan; Para 36). 
Regarding claim 18, Webb discloses the measured heart activity (Para 21) is electrocardiography or photoplethysmography (Para 5, teaches electrocardiography).
Regarding claim 38, Webb discloses one or more non-transitory computer readable media (Para 26) storing computer- executable instructions (Para 26) that, when executed by one or more processors (Para 26), cause the one or more processors to perform operations comprising (Para 26): comparing one or more features (Para 7) from electrocardiography information (Para 5 and 21) received from an individual (Figure 1, element 103) to a classifier (Para 3 and 8), wherein the electrocardiography information (Para 5 and 21) comprises a plurality of RR intervals (Para 19 and 21; device measures inter-heartbeat interval); determining a posttraumatic stress disorder (PTSD) status (Para 8 and 9) based on the comparison (Para 7) of the features (Para 7) to the classifier (Para 8 and 9); and outputting the PTSD status (Para 22).
	Webb does not disclose one or more quiescent segments, and wherein at least one of the features is based on at least one quiescent segment.
	However, Chan teaches one or more quiescent segments (Figure 4, element 404; Paras 36-41), and wherein at least one of the features (Para 36, stress feature) is based on at least one quiescent segment.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specifically mentioned the quiescent segments and based at least one feature on at least one quiescent segment as taught by Chan, in the invention of Webb, in order to derive information during a resting time period that can be during no activity or sleep periods (Chan; Para 36).
Regarding claim 40, Webb discloses a monitoring system (Para 9) for determining a posttraumatic stress disorder (PTSD) indicator (Para 8 and 9), the monitoring system including one or more electronic processing devices (Para 26) that: obtain subject data (Figure 1, element 103) indicative of a measured heart activity (Para 21) for a biological subject (Figure 1, element 103) over a period of time (Para 27); apply the at least one feature (Para 7) to at least one computational model (Para 28, examiner takes the position that computational modeling is a type of arithmetic process) to determine a posttraumatic stress disorder (PTSD) (Para 8 and 28) indicator indicative of a PSTD status (Para 8 and 28) of the biological subject (Figure 1, element 103), the computational model (Para 28) embodying a relationship between PSTD and one or more features (Para 28), the computational model (Para 28) being obtained by applying machine learning (Para 28; neural network, a Bayesian network, a linear discriminant classifier, or a support vector machine to classify the extracted signals. The classification module 206 is trained on a training set of physiological feature data collected from a sufficiently large number of PTSD and non-PTSD sufferers to accurately output either a diagnosis or a likelihood value of the subject 103 suffering from PTSD) to test features (Para 7 and 28) derived from measured heart activity (Para 21) for one or more test subjects (Para 28) during a test period of time (Para 27).
	Webb does not disclose analyze the subject data to determine one or more quiescent segments of the period of time using the heart activity; analyze the subject data to determine at least one feature relating to the heart activity during a quiescent segment. 
	However, Chan teaches analyze the subject data (Para 36) to determine one or more quiescent segments (Para 36) of the period of time using the heart activity; analyze the subject data to determine at least one feature (Para 36, stress feature) relating to the heart activity during a quiescent segment.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have determined quiescent segments as taught by Chan, in the invention of Webb, in order to derive information during a resting time period that can be during no activity or sleep periods (Chan; Para 36).
Regarding claim 42, Webb discloses the one or more processing devices (Para 26).
	Webb does not disclose determining the quiescent segment at least one of: from a period during which the subject was awake; from a period during which the subject was asleep; from a median quiescent segment; and, from one or more non-overlapping 10-minute periods of lowest median HR or lowest average heartrate.
	However, Chan teaches determining the quiescent segment (Para 36) at least one of: from a period during which the subject was awake; from a period during which the subject was asleep (Para 36); from a median quiescent segment; and, from one or more non-overlapping 10-minute periods of lowest median HR or lowest average heartrate (Para 36 teaches determining the quiescent segment during sleep periods; examiner takes the position that this reads on the limitation ‘at least one of’).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine the quiescent segment during a sleeping period as taught by Chan, in the invention of Webb, in order to derive information during sleep periods (Chan; Para 36).
Regarding claim 43, Webb discloses the features (Para 5) include one or more of: a heart rate statistic feature selected from a heart rate statistic group (Para 5) including: a mean; a median; an average; a variance; a skew; a kurtosis; a percentile; a cumulative distribution function (Para 5 teaches an average); a heart rate spectral power feature indicative of a spectral power in at least one frequency band selected from a frequency band group including: an ultra-low frequency less than about 0.003 Hz; a very low frequency between about 0.003Hz and about 0.04 Hz; a low frequency between about 0.04 Hz and about 0.15Hz; a high-frequency between about 0.15Hz and about 0.4 Hz; (Para 5 teaches a heart rate statistic group; examiner takes the position that this reads on the ‘one or more’ limitation) a heart rate variability feature (Para 5) selected from a heart rate variability group including: a multi-scale entropy; a standard deviation (Para 5) of average pulse intervals; and, square root of the mean of the squares of differences between adjacent pulse intervals; acceleration capacity (AC); and, deceleration capacity (DC) (Para 5 teaches standard deviation; examiner takes the position that this reads on the ‘one or more’ limitation).
Regarding claim 45, Webb discloses the one or more processing devices (Para 26): determine one or more subject attributes (Para 5 and 21) from the subject data (Para 21); and, use the one or more subject attributes to apply the computational model (Para 28, examiner takes the position that computational modeling is a type of arithmetic process) so that the at least one feature (Para 7) is assessed based on reference features (Para 28) derived for one or more test subjects having similar attributes to the subject attributes (Para 28).
Regarding claim 48, Webb discloses the system (Para 9) includes a monitoring device (Figure 1, element 100) including: at least one sensor (Figure 2, element 110; Para 24); and, a monitoring device processor (Figure 2, element 204) that generates sensor data (Para 25) in accordance with signals from the at least one sensor (Para 25), the sensor data being indicative of at least the heart activity (Para 24) of the subject (Figure 1, element 103).
Regarding claim 50, Webb discloses the monitoring system (Para 24) performs electrocardiography (Para 5 and 24).

Claims 13 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0330089 Webb, hereinafter “Webb”, in view of US 2014/0121543 CHAN et al., hereinafter “Chan”, further in view of US 2016/0249843 Sugiyama et al., hereinafter “Sugiyama”. 
Regarding claim 13, Webb discloses all the limitation of claim 12. 
	The modified Webb reference does not disclose phase-rectified signal averaging (PRSA) is performed to quantify the AC, the DC, or both.
	However, Sugiyama teaches a device (Para 34) that measures heart rate (Para 34), it also discloses phase-rectified signal averaging (Para 9) (PRSA) is performed to quantify the AC, the DC, or both (Para 11, AC is defined).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included phase-rectified signal averaging to quantify acceleration capacity as taught by Sugiyama, in the invention of the modified Webb device, in order to determine the state the individual is in (Sugiyama; Para 20).
Regarding claim 44, Webb discloses all the limitation of claim 43. 
	Webb does not disclose phase-rectified signal averaging (PRSA) is performed to quantify the AC, the DC, or both.
	However, Sugiyama teaches a device (Para 34) that measures heart rate (Para 34), it also discloses phase-rectified signal averaging (Para 9) (PRSA) is performed to quantify the AC, the DC, or both (Para 11, AC is defined).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included phase-rectified signal averaging to quantify acceleration capacity as taught by Sugiyama, in the invention of Webb, in order to determine the state the individual is in (Sugiyama; Para 20).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0330089 Webb, hereinafter “Webb”, in view of US 2014/0121543 CHAN et al., hereinafter “Chan”, further in view of WO 2016/110804 BURTON, hereinafter “Burton”.
Regarding claim 17, Webb discloses the classifier (Para 8 and 9). 
	Webb does not disclose the classifier is based on logistic regression.
	However, Burton teaches the classifier (Page 177, lines 47-49) is based on logistic regression (Page 177, lines 47-49).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have based the classifier on logistic regression as taught by Burton, in the invention of Webb, in order to discriminate IEDs using combinations of spectral power features (Burton; Page 177, lines 47-49). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792